Exhibit 10.2
Thor Industries, Inc.
Amended and Restated
Deferred Compensation Plan
Effective January 1, 2005

I.   Purpose

The Thor Industries, Inc. Amended and Restated Deferred Compensation Plan (the
“Plan”) was adopted by the Employer effective as of June 1, 2000 and was
restated as of February 1, 2003. The Company hereby amends and restates the Plan
effective as of January 1, 2005 to, among other things, comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). The purpose of
the Plan is to provide key selected employees of the Employer with the benefits
of an unfunded, non-qualified deferred compensation program. The Plan is
intended to constitute “a plan that is unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of
Sections 201(20), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), is intended to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.

II.   Definitions

When used in the Plan, the following words shall have the meanings set forth
below, unless the context clearly indicates otherwise:

  (a)   Accounts: The bookkeeping accounts maintained by the Employer, with
appropriate sub accounts, to reflect Contributions to the Plan, adjusted for
earnings and losses, in accordance with the Plan. Accounts shall be bookkeeping
entries only and shall not constitute an actual allocation of any assets of the
Employer, or be deemed to create any trust, custodial account or deposit with
respect to any assets which may be utilized to satisfy the obligation of the
Employer to provide the benefits specified in the Plan.     (b)   Beneficiary:
Any person who is designated by a Participant to receive payment of benefits
under the Plan, to the extent available, after the Participant’s death. The
Participant may specify his or her Beneficiaries on a form approved by the
Committee and may make such changes to his or her Beneficiary designation at any
time, pursuant to procedures adopted by the Committee. Notwithstanding anything
in the Plan to the contrary, if the Participant designates his or her spouse as
a Beneficiary of benefits payable hereunder, and the Participant’s marriage to
that spouse is later terminated (whether by divorce, annulment, dissolution or
otherwise), the Participant’s designation of his or her spouse as a Beneficiary
shall be null and void, and the portion of the Participant’s benefits that
would, but for this provision be payable to the Participant’s spouse will be
payable as designated in the Participant’s Beneficiary designation, as if the
spouse had predeceased the Participant.     (c)   Board: The Board of Directors
of Thor Industries, Inc.     (d)   Bonus. A cash payment made by the Employer to
an Eligible Employee, in addition to such Eligible Employee’s Compensation, in
order to recognize specific accomplishments.

1



--------------------------------------------------------------------------------



 



  (e)   Bonus Deferrals: Those elective Bonus Contributions made to the Plan
pursuant to Part IV(b) of the Plan.     (f)   Change in Control: The occurrence
of any one of the following events:

                    (i) any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Ace of 1934 (the “Exchange Act”) and as used in
Sections 13 (d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Thor Industries, Inc. (the “Company” for purposes
of this definition) representing 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, that the event
described in this paragraph (i) shall not be deemed to be a Change in Control by
virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Control
Transaction (as defined in paragraph (iii)), or (E) a transaction (other than
one described in (iii) below) in which Company Voting Securities are acquired
from the Company, if a majority of the Incumbent Board (as defined below)
approves a resolution providing expressly that the acquisition pursuant to this
clause (E) does not constitute a Change in Control under this paragraph (i);
                    (ii) individuals who, on the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered a member of the Incumbent Board; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be a
member of the Incumbent Board;
                    (iii) the shareholders of the Company approve a merger,
consolidation, share exchange or similar form of corporate reorganization of the
Company or any such type of transaction involving the Company or any of its
subsidiaries (whether for such transaction or the issuance of securities in the
transaction or otherwise) (a “Business Combination”), unless, immediately
following such Business Combination: (A) more than 50% of the total voting power
of the publicly traded corporation resulting from such Business Combination
(including, without limitation, any corporation which directly or indirectly has
beneficial ownership of 100% of the Company Voting Securities or all or
substantially all of the assets of the Company and its subsidiaries) eligible to
elect directors of such corporation would be represented by shares that were
Company Voting Securities immediately prior to such Business Combination (either
by remaining outstanding or being converted), and such voting power would be in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (B) no person (other
than any publicly traded holding company resulting from such Business
Combination, any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination), or any person
which beneficially owned, immediately prior to such Business Combination,
directly or indirectly, 50% or more of the Company Voting Securities (a “Company
50% Stockholder”) would become the beneficial owner, directly or indirectly, of
50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the corporation resulting from such Business
Combination and no Company 50% Stockholder would increase its percentage of such
total voting power, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination would

2



--------------------------------------------------------------------------------



 



be members of the Incumbent Board at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination (a
“Non-Control Transaction”); or
                         (iv) the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or the sale or disposition of
all or substantially all of the Company’s assets.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which, by reducing the number of Company Voting
Securities outstanding, increases the percentage of shares beneficially owned by
such person; provided, that, if a Change in Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, then a
Change in Control shall occur.
Notwithstanding any other provision contained in this Part II(f) or in the Plan,
an event shall not constitute a Change in Control unless such event constitutes
a “change in control event” within the meaning of Treasury Regulations
Section 1.409A-3(i)(5).

  (g)   Code: The U.S. Internal Revenue Code of 1986, as amended and any
authoritative guidance and/or regulations promulgated thereunder.     (h)  
Committee: The Committee as provided for in the Plan, which shall have the
authority to direct the operations of the Plan. If Thor Industries, Inc. does
not appoint members of the Committee, then Thor Industries, Inc. shall be the
administrator of the Plan, and direct its day to day operations.     (i)  
Compensation: An Employee’s wages, salaries, fees for professional services and
other amounts received (whether or not the amount is paid in cash) for personal
services actually performed in the course of employment with the Employer to the
extent that such amounts are includible in gross income, including, but not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips or
those items excludable under the definition of compensation under Treasury
Regulation Section 1.415-2(d)(3). While Bonuses can be deferred under the Plan,
they do not constitute Compensation. For purposes of the Plan, Compensation will
be determined before Elective Deferrals and other salary reduction amounts that
are not included in the Participant’s gross income under Sections 125, 402(e),
402(h) or 403(b) of the Code.     (j)   Compensation Deferrals: Those elective
Compensation deferrals made to the Plan pursuant to Part IV(a) of the Plan.    
(k)   Contributions: Collectively, Compensation Deferrals, Bonus Deferrals,
Matching Contributions, Discretionary Incentive Contributions, and Employer
Special Contributions.     (l)   Disability: A Participant is either (a) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (b) by reason of any medically determinable physical or

3



--------------------------------------------------------------------------------



 



      mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Employer;
or (c) determined to be totally disabled by the Social Security Administration.

  (m)   Discretionary Incentive Contributions: Those discretionary Employer
contributions to the Plan made pursuant to Part IV(c) of the Plan.     (n)  
Effective Date: June 1, 2000.     (o)   Elective Deferrals: A Compensation
Deferral or Bonus Deferral made under the Plan pursuant to a Participant’s
Elective Deferral Agreement.     (p)   Elective Deferral Agreement: An
irrevocable election of the Participant to defer a portion of his or her
Compensation and/or Bonus pursuant to the Plan. Such Elective Deferral Agreement
shall (i) be in writing, signed by the Participant prior to the start of the
Plan Year to which it relates (or such earlier date set forth in the Elective
Deferral Agreement for a particular Plan Year); provided, that, a person who
becomes a new Participant in the Plan may, within 30 days following his or her
selection as a Participant, elect to defer his or her Compensation and/or Bonus
earned after the date of such election so long as such Participant was not
eligible to participate in any other plan that is required to be aggregated with
the Plan for purposes of Section 409A of the Code; (ii) take effect as of the
start of the following Plan Year (or the date the Participant commences
participation in the Plan, if later); (iii) except as otherwise provided herein,
be irrevocable; and (iv) be on a form and submitted as prescribed by the
Committee. Any Elective Deferral Agreement in effect as of the last day of a
Plan Year shall automatically renew for each succeeding Plan Year unless a
proper election modifying or terminating the prior Elective Deferral Agreement
is submitted to the Committee during the period of time designated by the
Committee.     (q)   Eligible Employee: An employee who is a member of a select
group of management or highly compensated employees, within the meaning of
ERISA, as determined by the Committee.     (r)   Employer: (i) Thor Industries,
Inc. and (ii) any member of Thor Industries, Inc.’s control group within the
meaning of U.S. Treasury Regulation Section 1.409A-1(h)(3), as such may be
modified or amended from time to time, by applying the “at least 50 percent”
provisions thereof, which is designated by the Committee as an employer whose
employees will be eligible to participate in the Plan.     (s)   Employer
Special Contribution: Those Employer contributions made pursuant to Part IV(e)
of the Plan and allocated pursuant to the provisions of an agreement entered
into between the Employer and a Participant.     (t)   Employment Commencement
Date: The date on which an employee is first employed by the Employer.     (u)  
ERISA: The Employee Retirement Income Security Act of 1974, as amended and the
regulations promulgated thereunder.

4



--------------------------------------------------------------------------------



 



  (v)   Fiscal Quarter. The fiscal quarter of Thor Industries, Inc.     (w)  
Investment Fund: Any of the investment funds selected by the Committee into
which amounts credited to Accounts may be deemed to be invested as set forth on
Exhibit A attached hereto, as may be amended from time to time.     (x)  
Matching Contributions: Those Employer matching contributions made pursuant to
Part IV(d) of the Plan, allocated as a matching contribution to the Compensation
Deferral or Bonus Deferral Contributions.     (y)   Participant: An Eligible
Employee who has been selected to participate in the Plan and who has
Contributions credited to his or her Account. An individual who has an Account
in the Plan and is due benefits under the Plan (notwithstanding any vesting or
forfeiture provisions contained herein) shall continue to be a Participant
despite no longer being an Eligible Employee.     (z)   Plan: This non-qualified
deferred compensation plan established by Thor Industries, Inc., which is
intended to be a “top hat” plan, as defined in Department of Labor Regulation §
23.20.104-23, and exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.     (aa)   Plan Year: The twelve month period ending on December 31.    
(bb)   Separation From Service: The meaning shall be as set forth in U.S.
Treasury Regulation Section 1.409A-1(h), including the default presumptions
thereunder.     (cc)   Specified Employee: The meaning shall be as set forth in
Section 409A(a)(2)(B)(i) of the Code.     (dd)   Trust Agreement: An agreement
entered into between the Trustee and the Employer providing for fiduciary
services in connection with a grantor trust established in connection with the
Plan.     (ee)   Trustee: The trustee designated in the Trust Agreement, or its
successors and assigns. The Trustee shall not be a party to the Plan, and its
responsibilities shall be governed exclusively by the Trust Agreement.     (ff)
  Unforeseeable Emergency: A severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.     (gg)   Year of Service: A consecutive
12-month period of continuous service in the employ of the Employer commencing
on the employee’s Employment Commencement Date.

II   Eligibility and Participation

  A.   Eligibility: From among those employees designated as Eligible Employees,
the Board (or its designee) shall select those who shall become Participants in
the Plan. The Board may impose such terms and conditions upon such an employee
prior to becoming a Participant, which shall be

5



--------------------------------------------------------------------------------



 



      communicated to the employee, in writing, prior to commencement of
participation. An Eligible Employee shall commence Participation as of any date
specified by the Board. Eligibility criteria may be revised at the discretion of
the Employer; provided, that, no employee shall be an Eligible Employee unless
he or she is a member of a select group of management or highly compensated
employees within the meaning of ERISA. Status as an Eligible Employee or
Participant in one Plan Year does not guarantee such status in any subsequent
Plan Year.

  B.   Participation: A Participant shall commence participation in the Plan
upon completion of an appropriate Elective Deferral Agreement or allocation of a
Contribution to his or her Account. An employee shall remain a Participant for
so long as he or she is entitled to receive benefits under the Plan.

III.   Accounts

The Employer shall establish an Account, for bookkeeping purposes only, for each
Participant in the Plan. Contributions made pursuant to Part IV hereof shall be
credited to each Participant’s Account at the times, and in the amounts,
determined by the Committee.

IV.   Contributions

To the extent applicable, the Employer shall credit each Participant’s Account
with:

  a)   Compensation Deferrals: The amount of any Compensation deferred at the
election of a Participant pursuant to an Elective Deferral Agreement with
respect to any Plan Year. The Employer shall specify in the Elective Deferral
Agreement any minimum or maximum percentage of Compensation that may be deferred
with respect to any Plan Year;     b)   Bonus Deferrals: The amount of any Bonus
deferred at the election of a Participant pursuant to an Elective Deferral
Agreement with respect to any Plan Year. Commencing with the 2009 Plan Year,
elections made by Participants with respect to Bonuses shall relate to Bonuses
earned during each of the Fiscal Quarters that commences during the Plan Year to
which the election relates. For example, an election made by a Participant on
December 19, 2008 to defer a portion of his or her Bonus for the 2009 Plan Year
shall cover any Bonuses earned in the Fiscal Quarters commencing on each of
February 1, 2009, May 1, 2009, August 1, 2009 and November 1, 2009. The Employer
shall specify in the Elective Deferral Agreement any minimum or maximum
percentage of the Participant’s Bonus that may be deferred with respect to any
Plan Year;     c)   Discretionary Incentive Contributions: An amount, as
determined in the discretion of the Employer, which will be allocated to the
Accounts of particular Participants with respect to a particular Plan Year, as
determined by the Employer;     d)   Matching Contributions: An amount
determined by the Employer, in its discretion, computed as a matching amount to
any Compensation Deferrals or Bonus Deferrals made pursuant to an Elective
Deferral Agreement; and/or     e)   Employer Special Contributions: An Employer
Contribution amount as may be specified in an agreement between the Employer and
a Participant.

6



--------------------------------------------------------------------------------



 



Benefits payable pursuant to the Plan shall be calculated with reference to the
amount of Contributions credited to the Participant’s Account, together with any
adjustments made thereto pursuant to the provisions of the Plan. The value of
each Account will reflect Contributions adjusted to reflect (i) gains and losses
(realized or unrealized) and income attributable to the Investment Fund options
selected by the Participant; (ii) payments from the Account to the Participant
or a Beneficiary; and (iii) the Participant’s pro rata share of administrative
expenses and fees arising from operation of the Plan, to the extent not paid by
the Employer.

V.   Deemed Investment of Accounts

  A.   Investment Funds. Contributions made to Accounts pursuant to Part IV of
the Plan shall be deemed to be invested in one or more of the Investment Funds
set forth on Exhibit A attached hereto in accordance with each Participant’s
election. The Employer shall make adjustments to Participants’ Accounts to
reflect any investment gains or losses such Participants’ Accounts would
experience if funds were actually invested pursuant to the Participant’s
election. Participants may request changes in deemed investment elections at
such time, and in such manner, as may be specified by the Committee from time to
time. Any deemed investment election, or changes to deemed investment elections,
shall remain in effect until changed by the Participant. Notwithstanding the
foregoing, the Committee may, in its sole discretion, accept or reject a
Participant’s request to change a Participant’s deemed investment election.    
B.   Statements. The Committee shall provide each Participant with a statement
of his or her Account, valued as of the last business day of each calendar
quarter, reflecting the income, gains and losses (realized or unrealized),
amounts of deferrals, and distributions of such Account since the prior
statement.

VI.   Vesting

A Participant shall be 100% vested in his or her Elective Deferrals at all
times. Employer Contributions to a Participant’s Account, together with any
income or gains attributable thereto, shall vest upon the Participant’s
completion of three (3) Years of Service.
Notwithstanding the foregoing, a Participant shall become fully vested in his or
her Accounts immediately prior to a Change in Control.

VII.   Elections by Participants

  A.   Elective Deferrals. Prior to the commencement of each Plan Year, all
Eligible Employees who have been selected to participate in the Plan will be
provided with an Elective Deferral Agreement pursuant to which they may elect to
defer all or a portion of their Compensation and/or Bonus with respect to such
Plan Year, subject to such minimum and maximum deferral amounts as are set forth
in the Elective Deferral Agreement and the rules . Except as otherwise provided
in the Plan with respect to newly eligible Participants, Elective Deferral
Agreements must be delivered to the Committee no later than the December 31
immediately preceding the Plan Year to which the elections relate (or such
earlier date as is set forth in the Elective Deferral Agreement for a particular
Plan Year). Elections will remain in effect with respect to subsequent Plan
Years unless and until a Participant delivers a new Elective Deferral Agreement
to the Committee which complies with the timing requirements set forth herein.

7



--------------------------------------------------------------------------------



 



  B.   Deferral of Other Contributions. Other Contributions credited to a
Participant’s Account shall be automatically deferred in accordance with the
terms of the Plan without any election on the part of the Participant.     C.  
Investment Funds. The Participant shall elect the Investment Funds into which
his or her Contributions shall be deemed to be invested during the deferral
period. The Participant shall select from amongst those Investment Funds listed
on the Elective Deferral Agreement.     D.   Form of Payment. All amounts
distributed from a Participant’s Account prior to the Participant’s attainment
of age 55 shall be paid in a lump sum payment. Amounts distributed from a
Participant’s Account on or after the Participant’s attainment of age 55 may be
paid in lump sum or in installments over a number of years (not to exceed five
years), as elected by the Participant in his or her initial Elective Deferral
Agreement. The Participant will not have the option of making new form of
payment elections each year. Rather, the Participant’s form of payment election
shall be made at the inception of the Participant’s participation in the Plan
(i.e., by December 31 of the year immediately preceding the Participant’s first
Plan Year or, to the extent permitted under the terms of the Plan, within
30 days after he or she is selected as a Participant) and shall not be
modifiable. If the Participant does not make an election with respect to form of
payment, payment shall be made in a lump sum.     E.   Cancellation of Deferrals
Following Unforeseeable Emergency or Hardship Distribution. Notwithstanding any
other provision contained herein, the Committee may cancel a Participant’s
Elective Deferrals if the Participant receives an unforeseeable emergency or
hardship distribution pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).
    F.   Selection of New Payment Date Pursuant to Transition Relief.
Notwithstanding any provision to the contrary contained herein, to the extent
permitted by Section 409A of the Code (including Q&A-19(c) of IRS Notice 2005-1,
2005-2 IRB 274 (12/20/2004), the Final Treasury Regulations promulgated under
Section 409A of the Code, IRS Notice 2006-79, IRS Notice 2007-86 and other
applicable guidance), a Participant may, on or prior to December 31, 2008,
choose a new payment date for the payment of all or a portion of his or her
Accounts hereunder and/or may make a new election with respect to the form of
payment of his or her Accounts and such elections shall not be treated as a
change in the form and timing of payment or an acceleration of payment in
violation of Section 409A of the Code; provided, that, (A) with respect to any
election made on or following January 1, 2006, but prior to January 1, 2007,
(i) the Participant may not make an election hereunder during the 2006 calendar
year with respect to payments that, but for the election, the Participant would
otherwise receive during the 2006 calendar year, and (ii) the Participant may
not make an election hereunder during the 2006 calendar year that would cause
payments to be made during the 2006 calendar year; (B) with respect to any
election made on or following January 1, 2007, but prior to January 1, 2008,
(i) the Participant may not make an election hereunder during the 2007 calendar
year with respect to payments that, but for the election, the Participant would
otherwise receive during the 2007 calendar year, and (ii) the Participant may
not make an election hereunder during the 2007 calendar year that would cause
payments to be made during the 2007 calendar year; and (C) with respect to any
election made on or following January 1, 2008, but prior to January 1, 2009,
(i) the Participant may not make an election hereunder during the 2008 calendar
year with respect to payments that, but for the election, the Participant would
otherwise receive during the 2008 calendar year, and (ii) the Participant may
not make an election hereunder during the 2008 calendar year that would cause
payments to be made during the 2008 calendar year.

8



--------------------------------------------------------------------------------



 



VIII.   Payment of Accounts

The first to occur of the following events shall trigger a distribution of all
or a portion of a Participant’s Account:

  A.   Separation from Service. The vested portion of a Participant’s Account
shall be paid (or payments shall commence, in the case of installments) within
ninety (90) days following the Participant’s Separation from Service.
Notwithstanding the foregoing, if the Committee (or its delegate) determines in
its discretion that any Participant is a Specified Employee, then such payments
shall be made (or commence, in the case of installments) on the first payroll
date following the six-month anniversary of the Participant’s separation date
(or on the date of the Participant’s death, if earlier). For purposes of the
Plan, whether a Participant is a Specified Employee will be determined in
accordance with the written procedures adopted (or to be adopted) by the Board
which are incorporated by reference herein. The Employer will notify
Participants who are determined to be Specified Employees with respect to any
Plan Year.     B.   Disability. In the event of a Participant’s Disability, the
vested portion of such Participant’s Account shall be paid (or payments shall
commence, in the case of installments) within ninety (90) days following the
occurrence of such Disability.     C.   Death. In the event of a Participant’s
death, the vested portion of such Participant’s Account shall be paid in cash
lump sum within ninety (90) days following the Participant’s death.     D.  
Change in Control. In the event of a Change in Control, the vested portion of
each Participant’s Account shall be paid (or payments shall commence, in the
case of installments) within ninety (90) days following the occurrence of such
Change in Control.     E.   Unforeseeable Emergency. The Committee may, in its
sole discretion, allow a Participant to be paid all or a portion of the vested
portion of the Participant’s Account in the event of an Unforeseeable Emergency.
In such case, the payment to be made to the Participant shall be limited to the
amount reasonably necessary to satisfy the emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of such payment, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Payments to the Participant under this
Part VIII, Subpart E. shall be made in lump sum as soon as practicable but in
any event within ninety (90) days following the Committee’s determination that
an Unforeseeable Emergency exists. Such payments shall reduce the Participant’s
Account balance under the Plan.     F.   Payments Subject to Vesting
Requirements. Notwithstanding the foregoing, if a portion of a Participant’s
Account is subject to a vesting requirement specified in Part VI of the Plan,
such portion and the income and net investment gains arising therefrom shall be
payable to such Participant only to the extent the applicable vesting
requirements have been fulfilled. Any portion of the Participant’s Account which
is not vested at the time of a Participant’s Separation from Service, death or
Disability shall be forfeited.

IX.   Administration and Interpretation of Terms

  A.   Committee. The Committee shall be the administrator of the Plan, charged
with responsibility for the day to day operations of the Plan, and shall
interpret its provisions, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument

9



--------------------------------------------------------------------------------



 



      relating thereto and the Committee’s interpretation and construction
thereof, and actions hereunder, shall be binding and conclusive on all persons
for all purposes. The Committee shall have the authority to implement
operational policies and shall have such other authority as may be delegated to
it by the Employer. The Committee may delegate any of its powers, authorities or
responsibilities for the administration of the Plan to any other person or
committee so designated by it in writing. The Committee may employ such agents
as may be necessary for the effective operation of the Plan, including, but not
limited to, attorneys, accountants, service providers and other agents. No
member of the Committee shall be personally liable to any person for any action
taken or omitted in connection with the interpretation of the Plan, or its
operations, unless attributable to that person’s own willful misconduct, gross
negligence, or lack of good faith. Members of the Committee shall not
participate in any action with respect to benefits they may receive as
Participants in the Plan.

  B.   Procedures: The Committee may establish such procedures as are reasonably
necessary for the implementation and operation of the Plan. To the extent that
such procedures are not directly in conflict with the terms of the Plan, they
shall be binding in all respects on the Participants.     C.   Costs of
Administration. The Employer shall pay all costs of administering the Plan. To
the extent that such costs are not paid in a reasonably timely manner, they
shall be considered a charge against any Trust established in connection with
the establishment of this Plan.

X.   Limitation of Rights of Participants and Beneficiaries

  A.   No Right of Employment or Other Benefits. Nothing contained in the Plan
shall confer or shall be construed as conferring upon any Participant the right
to continue in the employ of the Employer in any specific capacity, for any
specific term, or at any specific rate of compensation, all of which remain at
the sole discretion of the Employer. Any compensation deferred and any benefits
paid under the Plan shall be disregarded in computing benefits under any
employee benefit plan of the Employer, except to the extent expressly provided
herein.     B.   Unsecured Promise; General Creditor. The obligation of the
Employer to provide benefits pursuant to the Plan shall be the sole unsecured
promise of the Employer with respect to the Plan. Notwithstanding the foregoing,
subject to the restrictions of Section 409A(b) of the Code and Internal Revenue
Service (“IRS”) Notice 2006-33 Internal Revenue Bulletin (“IRB”) 2006-15
(04/10/2006), the Employer may, in its sole discretion, establish a grantor
trust for the purpose of setting aside funds for the payment of benefits under
the Plan (a “Trust”). However, the assets of any such Trust shall at all times
remain subject to the claims of the general creditors of the Employer, and no
Participant or Beneficiary shall have any claim or right with respect to the
assets held in the Trust, except to the extent that the Participant or
Beneficiary is a general creditor of the Employer. Notwithstanding anything in
the Plan to the contrary, upon a Change in Control, the Employer shall, as soon
as possible, fund its obligations under the Plan such that the Trust assets are
sufficient to provide all of the benefits to Participants and Beneficiaries.    
C.   Non-assignable: None of the benefits, payments, proceeds or claims of any
Participant or Beneficiary shall be subject to any claim of any creditor of any
Participant or Beneficiary and the same shall not be subject to attachment,
garnishment or other legal process by any creditor of such Participant or
Beneficiary, nor shall any Participant or Beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any benefits or
payments of proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan.

10



--------------------------------------------------------------------------------



 



XI.   Termination and Modification

  A.   Right to Modify or Terminate Plan: The Employer shall have the right to
modify or terminate the Plan by written instrument duly executed on behalf of
the Employer by its authorized officer; provided, that, any amendment or
termination of the Plan shall not adversely affect the rights of any Participant
or Beneficiary as to amounts credited to an Account prior to the effective date
of such amendment or termination. Written notice of each amendment and of the
termination of the Plan shall be provided to each Participant or Beneficiary to
whom payments have already commenced.     B.   Right to Accelerate Payment Upon
Termination of the Plan: The Employer may terminate the Plan and accelerate the
payment of all vested Participant Accounts in the following circumstances:

  a)   if the termination and liquidation of the Plan is within twelve
(12) months of a corporate dissolution taxed under Section 331 of the Code, or
with the approval of a bankruptcy court pursuant to 11 USC 503(b)(1)(A);
provided, that, the amounts deferred under the Plan are included in each
Participant’s gross income in the latest of: (A) the calendar year in which the
termination and liquidation occur, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable; or     b)
  if the termination and liquidation is pursuant to irrevocable action taken by
the Employer within the thirty (30) days preceding or the twelve (12) months
following a Change in Control; provided, that, all agreements, methods, programs
and other arrangements sponsored by the Employer immediately after the time of
the Change in Control that are treated as a single plan under Treasury
Regulations Section 1.409A-1(c)(2) are terminated and liquidated with respect to
each Participant that experienced such Change in Control, so that under the
terms of the termination and liquidation all Participants are required to
receive all amounts of deferred compensation under such agreements, methods,
programs and other arrangements within twelve (12) months of the date the
Employer takes all necessary action to terminate and liquidate the agreements,
methods, programs and other arrangements; or     c)   if (A) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Employer; (B) the Employer terminates and liquidates all agreements,
methods, programs and other arrangements sponsored by them that would be
aggregated with any terminated and liquidated agreements, methods, programs and
other arrangements under Section 409A (and particularly Treasury Regulations
Section 1.409A-1(c)) if the same Participant had deferrals of compensation under
all of the agreements, methods, programs and other arrangements that are
terminated and liquidated; (C) no payments in liquidation are made within twelve
(12) months of the date the Employer takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would be payable under
the terms of the Plan if the action to terminate had not occurred; (D) all
payments are made within twenty-four (24) months of the date the Employer takes
all necessary action to irrevocably terminate and liquidate the Plan; and
(E) the Employer does not adopt a new plan that would be aggregated with the
terminated and liquidated plan under Treasury Regulations Section 1.409A-1(c) if
the same Participant participated in both plans, at any time within three
(3) years following the date the Employer takes all necessary action to
irrevocably terminate and liquidate the Plan.

11



--------------------------------------------------------------------------------



 



     Notwithstanding clause a) above, the Plan may not be terminated contrary to
the provisions of Section 409A of the Code, including, without limitation,
Treasury Regulations Section 1.409A-3(j)(4)(ix) with reference to Treasury
Regulations Section 1.409A-1(g).

XII.   Claims Procedures

  A.   Request. Any person claiming a benefit under the Plan, requesting an
interpretation or ruling under the Plan, or requesting information under the
Plan shall present the request in writing to the Committee.     B.   Denial. If
the claim or request is denied, the electronic or written notice of denial shall
state in a manner calculated to be understood by the claimant:

  a)   The specific reasons for the denial, with specific reference to the Plan
provisions on which the denial is based;     b)   A description of any
additional material or information required for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and  
  c)   An explanation of the Plan’s claim review procedure and the time limits
applicable to such claim review procedure, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review of the claim.

     The initial notice of denial shall be provided within 90 days after receipt
of the claim, unless the Committee determines that special circumstances require
an extension of time, not exceeding 90 days, and so notifies the claimant by
written notice prior to the expiration of the initial 90-day period.

  C.   Review of Decision. The claimant may, within 60 days after receipt of
notification of the denial of a claim submitted hereunder, submit in writing to
the Committee a notice that the claimant contests the denial of his or her claim
and desires a further review by the Committee. Upon request and free of charge,
the Committee shall provide the claimant reasonable access to all pertinent
documents, records and other information relevant to the claimant’s claim for
benefits. The Committee shall also authorize the claimant to submit comments,
documents, records and other information related to the claim for benefits to
the Committee, which shall review the claim, including any new information
submitted by the claimant.     D.   Final Decision by the Committee. The
Committee shall render a final decision on a claim submitted hereunder and
contested with specific reasons therefor electronically or in writing and shall
transmit it to the claimant within 60 days after receipt of the claimant’s
request for review, unless the Committee determines that special circumstances
require additional time, not exceeding 60 days, and so notifies the claimant by
written notice prior to the expiration of the initial 60-day period. In the case
of an adverse benefit determination, the final decision shall set forth in a
manner calculated to be understood by the claimant:

  a)   The specific reasons for the denial, with specific reference to the Plan
provisions on which the denial is based;     b)   A statement that the claimant
is entitled to receive, upon request and free of charge, all documents, records,
and other information relevant to the claimant’s claim for benefits; and

12



--------------------------------------------------------------------------------



 



  c)   A statement of the claimant’s right to bring an action under Section
502(a) of ERISA.

XIII.   Withholding.

  A.   Withholding of Plan Benefits. The Company shall withhold, or cause to be
withheld, from any benefits payable under the Plan all Federal, state, city or
other taxes as required pursuant to any law or governmental regulation or
ruling.     B.   Withholding on Contributions. The Company shall withhold from
current compensation to the Participant amounts required to be withheld pursuant
to applicable law in respect of amounts contributed to Accounts under the Plan.

XIV.   Parties

The terms of the Plan shall be binding upon the Employer and its successors or
assigns and upon any person, persons, or entity acquiring control of the
Employer, and upon each Participant and any of his or her beneficiaries, heirs,
executors and administrators.

XV.   Notices

Notices, elections, or designations by a Participant to the Employer shall be
addressed to the Employer to the attention of the Committee. Notices by the
Employer to a Participant shall be addressed to the Participant at his or her
home address reflected in the records of the Employer.

XVI.   Effective Date

The Effective Date of the Plan was January 1, 2000. The effective date of this
amendment and restatement shall be January 1, 2005.
XVII.    Governing Law
The Plan shall be construed and enforced in accordance with, and shall be
governed by, the laws of the state of Delaware.

XVIII.   Section 409A of the Code

Notwithstanding any other provision of the Plan, this Plan is intended to comply
with Section 409A of the Code and shall at all times be interpreted in
accordance with such intent such that amounts credited to Participant Accounts
shall not be taxable to Participants until such amounts are paid to Participants
in accordance with the terms of the Plan. To the extent that any provision of
the Plan violates Section 409A of the Code such that amounts would be taxable to
a Participant prior to payment or subject to an additional tax, such provision
shall be deemed amended in the manner that fulfills the intent of this
Section XVIII and avoids application of any such additional tax. In no event
will the Employer have any liability for any failure of the Plan to satisfy
Section 409A of the Code and such parties do not guarantee that the Plan
complies with Section 409A of the Code.
It is the intent of the Company that no payments under the Plan be subject to
the additional tax on deferred compensation imposed by Section 409A of the Code.
To the extent that the Employer determines that Participants would be subject to
the additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Code as a result of

13



--------------------------------------------------------------------------------



 



any provision of the Plan, the parties agree to negotiate in good faith to
reform or strike such violative provision.
In no event will the Employer or any of its affiliates have any liability for
any failure of the Plan to satisfy Section 409A of the Code and such parties do
not guarantee that the Plan complies with Section 409A of the Code.
XIX.     Miscellaneous
The captions preceding the Parts and Subparts of this document have been
inserted solely as a matter of convenience and in no way define or limit the
scope or intent of any provision hereof.
     Executed on behalf of the Employer, effective as of the date first written
above.

            THOR INDUSTRIES, INC.
      By:           Name:           Title:           Date:      

14



--------------------------------------------------------------------------------



 



         

Exhibit A
Wells Fargo Advantage Money Market
PIMCO Total Return — Administrative
Wells Fargo Advantage C&B Large Cap Adm
Davis NY Venture A
Wells Fargo Advantage Index
Wells Fargo Advantage Growth Adm
American Century Ultra
American Century Equity Income
Wells Fargo Advantage Enterprise Adm
Wells Fargo Advantage Small Cap Value Z
Royce Special Equity
Managers Special Equity
Templeton Foreign
Artisan International Inv
Wells Fargo Advantage Life Stage Conservative
Wells Fargo Advantage Life Stage Moderate Portfolio
Wells Fargo Advantage Life Stage Aggressive

15